Citation Nr: 1212221	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  07-02 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a chronic skin disorder, claimed as a skin rash with disfigurement and scarring of the head, face, neck, back, and chest, to include as secondary to exposure to chemical herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to June 1971.  His military records show that he served in the Republic of Vietnam and that his decorations include the Bronze Star Medal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim for service connection for a chronic skin disorder, claimed as a skin rash with disfigurement and scarring of the head, face, neck, back, and chest, to include as secondary to exposure to chemical herbicides.

In October 2010, the Board remanded the case to the RO via the Appeals Management Center (AMC) in Washington, D.C., for additional evidentiary development.  Thereafter, the denial of the claim on appeal was confirmed in a December 2011 supplemental statement of the case.  The case was returned to the Board in January 2012 and the Veteran now continues his appeal.


FINDINGS OF FACT

1.  The Veteran does not presently have a diagnosis of a chronic skin disorder affecting any part of his body.

2.  The existence of a clinical diagnosis of an active chronic skin disorder affecting the Veteran was not objectively demonstrated at any time during the pendency of the present claim.






CONCLUSION OF LAW

The basic criteria for service connection for a chronic skin disorder (claimed as a skin rash with disfigurement and scarring of the head, face, neck, back, and chest, to include as secondary to exposure to chemical herbicides) have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board notes that the Veteran filed his original claim for VA compensation for a chronic skin disorder in October 2005.  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  During the course of the appeal, § 3.159(b) was revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

A letter issued in October 2005 satisfied the duty to notify provisions with respect to the above requirements, as well as (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability.  The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio v. Principi, 16 Vet. App. 183, at 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).  A subsequent April 2006 letter also notified the Veteran of how VA determined (4) degree of disability and (5) effective date.  Accordingly, VA has met the duty to notify provisions of the VCAA by action of the aforementioned letters.  To the extent that there may be a timing of notice defect in that fully complaint notice was not provided prior to the initial adjudication of the claim, this defect is cured by a subsequent readjudication of the claim after fully complaint notice has been provided, which in the present case was conducted most recently in a December 2011 rating decision/supplemental statement of the case.  [See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006): the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or a supplemental statement of the case, is sufficient to cure a timing defect.]
 
In addition, the duty to assist the Veteran has been satisfied.  All relevant records are in the Veteran's claims file, including his service treatment records and current VA medical records dated 2004 - 2010.  Notwithstanding the Veteran's account of having received private medical treatment for an ongoing skin disorder in the years immediately following his separation from service in June 1971, he has indicated that the clinical records pertaining to this alleged treatment are no longer available or obtainable for inclusion in the evidence.  Otherwise, nothing in the record indicates the Veteran has identified the existence of any other relevant evidence that is not of record and is obtainable.  In a signed statement dated in May 2006, he affirmed that he had no further evidence to submit in support of his claim.  Since then, neither he nor his representative have stated that there is any outstanding relevant evidence that should be obtained and associated with the Veteran's claims file.

Pursuant to the Board's remand of October 2010, the Veteran has also been provided with a VA medical examination in October 2010 specifically addressing the matter on appeal.  As will be further discussed below, no skin disorder was found during the October 2010 examination.  The Veteran contends through his representative that his skin disorder is a recurring problem with periods of dormancy, and that another examination should be provided when his claimed skin disorder is active.  The Board notes this contention, but finds that no additional examination is warranted in view of the current evidence of record and its determinations of the credibility of the Veteran's historical account, as will be addressed in the decision below.  The Board further finds no defect in the October 2010 VA examination report that would render it invalid or inadequate for adjudication purposes.  Specifically, the Veteran's pertinent clinical history and claims file were reviewed by the examining physician during the course of the examination, and the clinical determinations and commentary obtained were predicated on this review.  Thus, the Board concludes that the October 2010 medical examination report is adequate for purposes of adjudicating the present claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As the RO has substantially complied with the Board's remand of October 2010, further remand for corrective action is unnecessary.  [See Stegall v. West, 11 Vet. App. 268 (1998): A remand by the Board confers on a veteran or other claimant the right to VA compliance with the remand order and imposes on the Secretary a concomitant duty to ensure compliance with the terms of such an order.  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999): Exact compliance with the directives of a Board remand are not necessarily required if the purpose of the remand has been met, such that the RO's post-remand development is in substantial compliance with the Board's remand instructions.]

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2011).

In order to establish a right to compensation for a disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

The requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim.  In a case where the claimed disability resolves during the pendency of the claim, VA must make consideration of whether the veteran is still entitled to compensation benefits for that period during which the claimed disability was extent.  VA compensation may be paid for that period in which it was extent if service connection is warranted.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

As relevant, the Veteran's service treatment records show that on pre-induction examination in April 1969, his head, face, neck, skin, and lymphatic system were clinically normal. On an accompanying medical history questionnaire, he denied having any history of skin disease.

The Veteran's service treatment records show treatment in July 1970 for tinea versicolor manifested by an itchy rash, which was treated with Selsun (a topically applied anti-fungal and anti-seborrheic medication).  Subsequently dated treatment notes do not show further treatment for tinea versicolor until January 1971, when he was again prescribed Selsun for treatment of tinea versicolor, which was predominantly on his shoulders and back.  However, on separation examination several months afterwards, in June 1971, his head, face, neck, skin, and lymphatic system were clinically normal and the Veteran affirmed on the separation examination report that his overall physical condition was unchanged since his last examination and that he deemed himself to be in excellent condition.

The Veteran was honorably discharged from active duty in June 1971.  Over 34 years later, in October 2005, he filed his original claim for service connection for a chronic skin disorder, claimed as a skin rash with disfigurement and scarring of the head, face, neck, back, and chest, to include as secondary to exposure to chemical herbicides.  According to his written statements, he experienced continuity of skin rash symptoms ever since leaving service to the present day, which he treated with topical medications prescribed by his private physicians.  He indicated that his skin rash was a recurring condition that manifested itself periodically before resolving itself and going into dormancy, later to recur again without being brought about through any known or consistent precipitating event or exposure.

Clinical evidence associated with the claim includes a March 2004 VA gastroenterology consult, which shows that the Veteran's lymphatics and skin were examined in conjunction with the consult.  His skin was clinically normal and described as being intact, warm, and dry.  No history of skin disease or related problems was presented.

VA skin examination in October 2010 shows that the examining physician reviewed the Veteran's clinical history and claims file prior to conducting his physical exam.  The Veteran related a history of treatment for skin rash in service and post-service treatment in the 1970's for skin problems, for which he was provided with lotion medication.  The post-service records reflecting such treatment were unavailable.  He categorically denied scars; hence, scar examination was not done.  The Veteran stated that he experienced an occasional and randomly occurring erythematous rash on his chest and back, which appeared as irritated red splotches akin to hives.  These often appeared after sun exposure and resolved spontaneously, although the Veteran was unable to identify any aggravating or relieving factors.  He did not consult a dermatologist, although he mentioned it to his family physician, who gave him a steroid cream to apply topically.  The Veteran only used this medication off and on.  The examiner remarked that the Veteran described what appeared to be an intermittent disease by history, for which he was not under any current treatment regimen.  However, the examiner stated that no systemic symptoms, skin neoplasms, urticaria, vasculitis, erythema multiforme, or acute flare-ups were indicated.  The Veteran was unable to quantify how many flare-ups he had experienced over the year.  He stated these were random.  They would appear on their own and resolve on their own.  He had stopped taking care of them or paying attention to them.  The Veteran's skin was asymptomatic at the time of the examination.  While noting the Veteran's history of treatment for tinea versicolor in service in 1970 and 1971, the examiner found no evidence of a chronic skin disorder on examination and remarked that the Veteran was a rather poor clinical historian.  The assessment was tinea versicolor treated while in service.  Per history, the Veteran has had an erythematous self-described rash which has resolved spontaneously.  At the time of the examination, the VA physician found no clinical evidence to support a diagnosis of a skin disorder.

The Board has considered the evidence described above and finds that the clinical evidence does not objectively establish the existence of a current diagnosis of a chronic skin disorder, or the presence of such a disorder at any time during the pendency of the claim since the date on which it was filed in October 2005.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As this is a crucial element for a service connection claim, and as the medical evidence does not demonstrate its existence, the Veteran's claim must therefore fail.

To the extent that the Veteran contends that his historical account of continuity of symptomatology of his claimed skin disorder with his treatment in service for tinea versicolor is sufficient in itself to establish chronicity and a nexus with his period of active duty, while he may be competent to report such perceivable symptoms as a skin rash, the Board finds that his historical account lacks credibility because the clinical evidence contradicts his purported history of an ongoing skin disorder since service and because the VA physician who conducted the October 2010 examination also deemed the Veteran to be a poor clinical historian.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Furthermore, to the extent that the Veteran asserts on his own authority that he has a current chronic skin disorder that had its onset in service, as he is not shown to be a medical professional who possesses the requisite training to make medical diagnoses and present opinions regarding their causation and etiology, his statements in this regard are entitled to no probative weight.  Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Board thus finds that the Veteran's historical statements are insufficient by themselves to demonstrate the clinical existence of a claimed chronic skin disorder, much less to objectively link this claimed skin disorder to service.  

In view of the foregoing discussion, the Board concludes that service connection is not warranted for a chronic skin disorder.  The Veteran's claim is therefore denied.  Because the evidence in this case is not approximately balanced with respect to the merits of the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a chronic skin disorder (claimed as a skin rash with disfigurement and scarring of the head, face, neck, back, and chest, to include as secondary to exposure to chemical herbicides) is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


